DETAILED ACTION
The non-final action is in response to application filed on 07/28/2020.
Claims 1-9 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Kasahara et al. (20180136806).


Regarding claim 1, Ouyang teaches an information processing system comprising: 
a plurality of communication terminals [Ouyang ¶0036 and figure 1: a plurality of communication endpoints (112a-e illustrated at figure 1) are present for the virtual meeting]; and 
an information processing apparatus comprising first circuitry to acquire one or more images of a shared screen to be shared by the plurality of communication terminals [Ouyang ¶0057 and ¶0064-¶0067: images are obtained from a shared screen to be shared with other endpoints], 
each image being captured in response to occurrence of a trigger for capturing an image of the shared screen [Ouyang ¶0048, ¶0057-¶0058, and ¶0067: the images are captured in response to a user input such as a trigger/action for capturing the images to be shared or not shared of the shared screen], 
store the acquired one or more images as one or more captured images, in a memory [Ouyang ¶0019, ¶0057, and ¶0066: the images are stored in memory], 
receive a selection of a particular captured image that is not to be displayed on at least one communication terminal of the plurality of communication terminals from the one or more captured images [Ouyang ¶0047, ¶0050, ¶0053-¶0054, and ¶0057: an image is selected as to not be displayed on other endpoints, i.e., an image is selected as being restricted content thus preventing or blocking display of the image], 
generate data of a screen including the one or more captured images to be displayed on the at least one communication terminal [Ouyang ¶0053-¶0054 and ¶0064-¶0067: data of the screen is generated in which includes images approved to be displayed and not displaying the restricted image/content on the screen], and 
transmit the generated data to the at least one communication terminal [Ouyang ¶0049, ¶0056-¶0057, and ¶0060-¶0061: the generated or updated data of the screen is transmitted to other endpoints],
each of the plurality of communication terminals including second circuitry configured to display the screen based on the data received from the information processing apparatus [Ouyang ¶0036 and figure 1: a plurality of communication endpoints (112a-e illustrated at figure 1) are present for the virtual meeting in which the endpoints are capable of displaying the screen].

NOTE: Ouyang ¶0050-¶0051 discloses that the system may automatically run analysis that identifies confidential information before sharing content thus reducing the likelihood of accidentally revealing the confidential information. Therefore this is an advantage over the claimed invention.
However, Ouyang does not explicitly teach the screen not displaying at least a part of the one or more captured images based on the received selection.
Kasahara teaches each image being captured in response to occurrence of a trigger for capturing an image of the shared screen [Kasahara ¶0027, ¶0052, and ¶0076: the images are captured in response to a user input such as a trigger/action for capturing the images to be shared or not shared of the shared screen], 
the screen not displaying at least a part of the one or more captured images based on the received selection [Kasahara ¶0058, ¶0061-¶0062, and figure 5-6: the display control unit adds the restriction display to the captured image in which the display screen presents the captured image along with a restriction display to the restricted content in the captured image].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang with the teachings of Kasahara in order to incorporate generate data of a screen including the one or more captured images to be displayed on the at least one communication terminal, the screen not displaying at least a part of the one or more captured images based on the received selection. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which enables a user to easily recognize a command whose execution is restricted when a terminal to be operated by the user controls the command execution by another terminal using a recognition result of a screen subjected to display control by the other terminal as explained in ¶0010 of Kasahara.

Regarding claims 7-8, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 7-8 are rejected for the same reasons as set forth in claim 1.

Regarding claim 2, Ouyang-Kasahara teaches the information processing system of claim 1.
Kasahara further teaches wherein when additional information is stored in association with the particular captured image that is not to be displayed on the at least one communication terminal in the memory, the first circuitry of the information processing apparatus is further configured to generate, based on the received selection, the data of the screen not including the additional information stored in association with the particular captured image that is not to be displayed on the at least one communication terminal [Kasahara ¶0058, ¶0061-¶0062, and figure 5-6: the display control unit adds the restriction display to the captured image in which the display screen presents the captured image along with a restriction display to the restricted content (additional information) in the captured image]. The same rationale applies as in claim 1.

Regarding claim 5, Ouyang-Kasahara teaches the information processing system of claim 1.
Ouyang further teaches wherein the first circuitry of the information processing apparatus is further configured to: receive the selection of the particular captured image that is not to be displayed on the plurality of communication terminals from the one or more captured images [Ouyang ¶0047, ¶0050, ¶0053-¶0054, and ¶0057: an image is selected as to not be displayed on other endpoints, i.e., an image is selected as being restricted content thus preventing or blocking display of the image]; and 
generate the data of the screen not including the particular captured image for which the selection is received from the one or more captured images [Ouyang ¶0053-¶0054 and ¶0064-¶0067: data of the screen is generated in which includes images approved to be displayed and not displaying the restricted image/content on the screen].

Regarding claim 6, Ouyang-Kasahara teaches the information processing system of claim 1.
Ouyang further teaches wherein the screen is a web page [Ouyang ¶0043-¶0044, ¶0048, and ¶0051: the screen is a web browser or webpage].


Regarding claim 9, Ouyang-Kasahara teaches a non-transitory computer-readable medium storing a program that causes an information processing apparatus to execute the method of claim 8 [Ouyang ¶0020: a non-transitory computer-readable media that includes code for execution of the method].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Kasahara et al. (20180136806) in view of Grignon (20140330732).

Regarding claim 3, Ouyang-Kasahara teaches the information processing system of claim 1.
Ouyang further teaches wherein the first circuitry of the information processing apparatus is further configured to switch between a process of generating the data of the screen not displaying the at least the part of the one or more captured image based on the received selection and a process of generating the data of the screen including the one or more captured images regardless of the received selection [Ouyang ¶0046-¶0050 and ¶0067: displaying of the screen including approved images and restricted images is determined based on the host of the virtual meeting].
Kasahara further teaches wherein the first circuitry of the information processing apparatus is further configured to switch between a process of generating the data of the screen not displaying the at least the part of the one or more captured image based on the received selection and a process of generating the data of the screen including the one or more captured images regardless of the received selection [Kasahara ¶0058, ¶0061-¶0062, and figure 5-6: the display control unit adds the restriction display to the captured image in which the display screen presents the captured image along with a restriction display to the restricted content in the captured image].
However, Ouyang-Kasahara does not explicitly teach generating the data of the screen for display according to attributes of users operating the plurality of communication terminals.


Grignon teaches generating the data of the screen for display according to attributes of users operating the plurality of communication terminals [Grignon ¶0114 and ¶0135: the display of content is 
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang-Kasahara with the teachings of Grignon in order to incorporate generating the data of the screen for display according to attributes of users operating the plurality of communication terminals in which granted users have access to the images and restricted users are blocked access to the images. 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique that allows or denies access to content based on attribute indicating access rights as explained in ¶0135 of Grignon.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (20160234276) in view of Kasahara et al. (20180136806) in view of Plazinkiy et al. (20160381090).

Regarding claim 4, Ouyang-Kasahara teaches the information processing system of claim 3.
Ouyang further teaches wherein the first circuitry of the information processing apparatus is further configured to store, in the memory, the one or more captured images captured [Ouyang ¶0019, ¶0057, and ¶0066: the images are stored in memory].
However, Ouyang-Kasahara does not explicitly teach in response to a capture request from the plurality of communication terminals as the occurrence of the trigger in association with a user operating a particular communication terminal as a source of the capture request.
Plazinkiy teaches in response to a capture request from the plurality of communication terminals as the occurrence of the trigger in association with a user operating a particular communication terminal as a source of the capture request [Plazinkiy ¶0005 and ¶0042: multiple users may request for the same snapshot].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Ouyang-Kasahara with 
A person of ordinary skilled in the art would have been motivated to make such modification because it provides a technique in which users may quickly and easily generate and share snapshots of digital content to one or more social media platforms, resulting in increased awareness of those connected to the user's social media pages as explained in ¶0005 of Plazinkiy.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun: US-20160315994-A1: Virtual browsing method using application and operation server.

Treleaven: 20170063869: System and method for protecting against E-mail-based cyberattacks.

Collins; US 20140181689 A1: Electronic Message Content and Header Restrictive Recipient Handling System and Method.

Verma: 20160182291: CONTROLLING A MODALITY OF A DOCKEE IN A WIRELESS DOCKING SYSTEM.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFTON HOUSTON/Examiner, Art Unit 2453      



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
10/20/21